DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-18, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harron et al. (US Pub. No. 2018/0286458) in view of Herberger et al. (US Pat. No. 7,512,886).
Consider claim 1. Harrron et al. teaches a method for generating a video, comprising: obtaining an image material and an audio material (para. 0012 describes generating a video presentation to accompany audio); determining a music point in the audio material, wherein the audio material is divided into a plurality of audio segments based on the music point (para. 0029 describes transition points in the audio track); generating a video segment for each of the audio segments in the audio material using the image material to obtain a plurality of video segments, wherein an audio segment and a video segment corresponding to the audio segment have a same time length (para. 0043 describes adding and synchronizing video segments with the music track); and splicing the plurality of video segments together based on time instants at which audio segments, corresponding to the video segments, respectively appear in the audio material, and adding the audio material as an audio track, to obtain a composite video (para. 0650 describes generating an audio/video sequence that comprises aligned video segments with the beat of the audio track).
Harron et al. does not teach wherein the image material comprises a picture material.
However, Herberger et al. teaches wherein the image material comprises a picture material (col. 5, lines 11-14 describes utilizing still images from digital still camera).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, wherein the image material comprises a picture material, in order to automatically align audio and video tracks of a multimedia work as suggested by the prior art.
Consider claim 2. Herberger et al. teaches the method according to claim 1, wherein the plurality of video segments comprise a first video segment generated by adding an animation effect to the picture material (col. 1, lines 25-27, col. 2, lines 50-55, and col 11, lines 50-63 describe adding an effect).
Consider claim 6. Hererger et al. teaches the method according to claim 1, wherein the plurality of video segments comprise a second video segment formed by controlling the picture material to move (col. 13, lines 14-65 describe moving a transition between video segments).
Consider claim 7. Harron et al. teaches the method according to claim 1, wherein the image material further comprises a video material (para. 0012 describes a video presentation).
Consider claim 8. Harron et al. teaches the method according to claim 7, wherein the plurality of video segments comprise a third video segment extracted from the video material (fig. 3 shows a plurality of video segments).
Claims 12-14 and 18-20 are rejected using similar reasoning as corresponding claims above.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harron et al. (US Pub. No. 2018/0286458) in view of Herberger et al. (US Pat. No. 7,512,886) in further view of Matsuzaka et al. (US Pub. No. 2008/0019610).
Consider claim 3. Harron et al. and Herberger et al. teach all claimed limitations as stated above, except wherein the animation effect is determined according to a scene category of the picture material.
However, Matsuzaka et al. teaches wherein the animation effect is determined according to a scene category of the picture material (para. 0068 describes categorizing the scene based on scene information).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the claimed invention, wherein the animation effect is determined according to a scene category of the picture material, in order to join multiple scene together based on scene information as suggested by the prior art.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harron et al. (US Pub. No. 2018/0286458) in view of Herberger et al. (US Pat. No. 7,512,886) in further view of Matias et al. (US Pub. No. 2017/0109585).
Consider claim 9. Harron et al. and Herberger et al. teach all claimed limitations as stated above, except determining a time length of the audio material based on a total time length of image materials and a time length of the initial audio, wherein the time length of the audio material is less than the total time length of the image materials; and extracting the audio material from the initial audio based on the time length of the audio material.
However, Matias et al. teaches determining a time length of the audio material based on a total time length of image materials and a time length of the initial audio, wherein the time length of the audio material is less than the total time length of the image materials; and extracting the audio material from the initial audio based on the time length of the audio material (paras. 0105-0114 describe determining a time length of the audio material based on a total time length of image materials and a time length of the initial audio, wherein the time length of the audio material is less than the total time length of the image materials; and extracting the audio material from the initial audio based on the time length of the audio material).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective date of the claimed invention, to determining a time length of the audio material based on a total time length of image materials and a time length of the initial audio, wherein the time length of the audio material is less than the total time length of the image materials; and extracting the audio material from the initial audio based on the time length of the audio material, in order to locate moments of interest within the video clips as suggested by the prior art.

Allowable Subject Matter
Claims 4, 5, 10, 11,16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484